            Case 1:19-cv-00247-NDF Document 2 Filed 04/19/19 Page 1 of 9




Brian S. King, #4610
Brent Newton, #6950
Nediha Hadzikadunic, #15851
BRIAN S. KING, P.C.
336 South 300 East, Suite 200
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com

Attorneys for Plaintiffs

                              THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


ROBERT T., and MAIA T., individually and              COMPLAINT
on behalf of R.T., a minor
                                                      Case Number 2:19-cv-00269 BCW
                Plaintiffs,

vs.

BLUE CROSS and BLUE SHIELD OF
WYOMING,

               Defendant.


         Plaintiffs Robert T. (“Robert”), and Maia T. (“Maia”), individually and on behalf of R. T.

(“R.”) a minor, through their undersigned counsel, complain and allege against Defendant Blue

Cross and Blue Shield of Wyoming (“BCBSWY”) as follows:

                              PARTIES, JURISDICTION AND VENUE

      1. Robert and Maia are natural persons residing in Boulder County, Colorado. Robert and

         Maia are R.’s parents.

      2. BCBSWY is an independent licensee of the nationwide Blue Cross and Blue Shield

         network of providers and was the insurer and claims administrator for the insurance plan

         (“the Plan”) covering Robert and R. during the treatment at issue in this case.



                                                  1
      Case 1:19-cv-00247-NDF Document 2 Filed 04/19/19 Page 2 of 9




3. The Plan is a fully-insured employee welfare benefits plan under 29 U.S.C. §1001 et.

   seq., the Employee Retirement Income Security Act of 1974 (“ERISA”). Robert was a

   participant in the Plan and R. was a beneficiary of the Plan at all relevant times.

4. R. received medical care and treatment at Cherry Gulch from June 5, 2017, to April 15,

   2018. Cherry Gulch is a licensed residential treatment facility located in Idaho, which

   provides sub-acute inpatient treatment to adolescents with mental health, behavioral,

   and/or substance abuse problems.

5. BCBSWY denied claims for payment of R.’s medical expenses in connection with his

   treatment at Cherry Gulch. This lawsuit is brought to obtain the Court’s order requiring

   the Plan to reimburse Robert and Maia for the medical expenses they have incurred and

   paid for R.’s treatment.

6. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

   §1331.

7. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

   ERISA’s nationwide service of process and venue provisions, and because BCBSWY

   does business in Utah through its network of affiliates. Finally, in light of the sensitive

   nature of the medical treatment at issue, it is the Plaintiffs’ desire that the case be

   resolved in the State of Utah where it is more likely their privacy will be preserved.

8. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

   benefits due under the terms of the Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), for

   appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendant’s

   violation of the Mental Health Parity and Addiction Equity Act of 2008 ("MHPAEA"),




                                              2
      Case 1:19-cv-00247-NDF Document 2 Filed 04/19/19 Page 3 of 9




   an award of prejudgment interest, and an award of attorney fees and costs pursuant to 29

   U.S.C. §1132(g).

                               BACKGROUND FACTS

9. R. was admitted to Cherry Gulch on June 5, 2017.

10. On February 6, 2018, BCBSWY sent a letter to Cherry Gulch denying payment for R.’s

   treatment. The letter gave the following justification for the denial:

           …Blue Cross Blue Shield of Wyoming has received and reviewed your facility
           review as of 01/11/2018. Based on the documentation received, your facility does
           not meet our minimum requirements to allow the Residential Treatment Center
           level of care on a per diem payment methodology. Specifically, the schedule
           provided did not demonstrate a minimum of 25 hours of clinically benefitable
           services rendered by a licensed provider each week. However, any clinically
           benefitable service rendered by a licensed provider can be reimbursed on a
           professional claim (HCFA-1500) billed under the rendering provider. Claims
           should be submitted to your local Blue Cross directly. …

11. On March 27, 2018, Maia requested a level one appeal of the denial of R.’s treatment at

   Cherry Gulch. Maia alleged that BCBSWY had violated her ERISA rights and had not

   provided her with the information that it was obligated to disclose under the statute.

12. Maia wrote that while BCBSWY had denied payment for R.’s treatment because Cherry

   Gulch had allegedly failed to provide a minimum of 25 hours of treatment, no such

   requirement was found in the Plan. She contended that nowhere in the terms of the Plan

   did it state that an hourly threshold must be met before residential treatment could be

   authorized.

13. Maia stated that Cherry Gulch met the Plan’s definition of a “Facility Other Provider,”

   and satisfied the requirements listed for that service, as Cherry Gulch was “licensed, and

   provide[d] inpatient care for the treatment of mental health and substance use disorders.”




                                             3
      Case 1:19-cv-00247-NDF Document 2 Filed 04/19/19 Page 4 of 9




14. Maia also argued that BCBSWY’s denial was in violation of MHPAEA. She wrote that

   because the Plan offered coverage for intermediate level medical and surgical services, it

   was obligated under MHPAEA to offer mental health coverage “at parity” with the

   intermediate level medical and surgical services.

15. Maia contended that because the Plan had no minimum hourly requirements for other

   intermediate levels of care such as skilled nursing or inpatient rehabilitation facilities, it

   could not impose that same requirement on intermediate residential treatment.

16. Maia requested that in the event that BCBSWY upheld the denial, that it provide her with

   a copy of all documents under which the Plan was operated, including governing plan

   documents, mental health and substance abuse criteria, and the Plan’s skilled nursing and

   rehabilitation facility criteria.

17. On April 27, 2018, BCBSWY sent the Plaintiffs a letter upholding the denial. The

   reviewer wrote in part:

           …Our Medical Review Department has reviewed the information received and
           made the determination that the Provider has completed, but did not pass, a
           facility review for RTC level of care. The claims remain as not a covered benefit.
           The Provider can bill professional claims for clinically benefitable services
           rendered by a licensed provider.

           Findings: The benefit description in the section GENERAL LIMITATIONS
           AND EXCLUSIONS of the Summary Plan Description states.

           SERVICES NOT IDENTIFIED
           Any service or supply not specifically identified as a benefit in this Agreement is
           not covered. … (emphasis in original)

18. The Plaintiffs exhausted their pre-litigation appeal obligations under the terms of the Plan

   and ERISA.




                                              4
      Case 1:19-cv-00247-NDF Document 2 Filed 04/19/19 Page 5 of 9




19. The denial of benefits for R.’s treatment was a breach of contract and caused Robert and

   Maia to incur medical expenses that should have been paid by the Plan in an amount

   totaling over $117,000.

20. Notwithstanding Maia’s request, BCBSWY failed to provide her with any of the Plan’s

   medical necessity criteria for skilled nursing or rehabilitation facilities.

                                  FIRST CAUSE OF ACTION

               (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

21. ERISA imposes higher-than-marketplace quality standards on insurers and plan

   administrators. It sets forth a special standard of care upon plan fiduciaries such as

   BCBSWY, acting as agent of the Plan, to “discharge [its] duties in respect to claims

   processing solely in the interests of the participants and beneficiaries” of the Plan. 29

   U.S.C. §1104(a)(1).

22. ERISA also underscores the particular importance of accurate claims processing and

   evaluation by requiring that administrators provide a “full and fair review” of claim

   denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

   appeal process. 29 U.S.C. §1133(2).

23. BCBSWY and the Plan breached their fiduciary duties to R. when they failed to comply

   with their obligations under 29 U.S.C. §1104 and 29 U.S.C. §1133 to act solely in R.’s

   interest and for the exclusive purpose of providing benefits to ERISA participants and

   beneficiaries and to provide a full and fair review of R.’s claims.

24. The actions of BCBSWY and the Plan in failing to provide coverage for R.’s medically

   necessary treatment are a violation of the terms of the Plan and its medical necessity

   criteria.




                                              5
      Case 1:19-cv-00247-NDF Document 2 Filed 04/19/19 Page 6 of 9




                              SECOND CAUSE OF ACTION

            (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

25. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

   beneficiaries as a requirement of both ERISA and MHPAEA.

26. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

   coverage for treatment of mental health and substance use disorders than they provide for

   treatment of medical/surgical disorders.

27. Specifically, MHPAEA prohibits ERISA plans from imposing treatment limitations on

   mental health or substance use disorder benefits that are more restrictive than the

   predominant treatment limitations applied to substantially all medical and surgical

   benefits and also makes illegal separate treatment limitations that are applicable only with

   respect to mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

28. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

   limited to, medical management standards limiting or excluding benefits based on

   medical necessity, restrictions based on geographic location, facility type, provider

   specialty, and other criteria that limit the scope or duration of benefits for mental health

   or substance use disorder treatment. 29 C.F.R. §2590.712(c)(4)(ii)(A) and (H).

29. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

   benefits the Plan excluded for R.’s treatment include sub-acute inpatient treatment

   settings such as skilled nursing facilities, inpatient hospice care, and rehabilitation

   facilities. For none of these types of treatment does BCBSWY exclude or restrict

   coverage of medical/surgical conditions based on medical necessity, geographic location,




                                              6
      Case 1:19-cv-00247-NDF Document 2 Filed 04/19/19 Page 7 of 9




   facility type, provider specialty, or an arbitrary requirement for clinical hours of treatment

   in a week, in the manner BCBSWY excluded coverage of treatment for R. at Cherry

   Gulch.

30. In this manner, the Defendant violates 29 C.F.R. §2590.712(c)(4)(i) because the terms of

   the Plan and the medical necessity criteria utilized by the Plan and BCBSWY, as written

   or in operation, use processes, strategies, standards, or other factors to limit coverage for

   mental health or substance use disorder treatment in a way that is inconsistent with, and

   more stringently applied, than the processes, strategies, standards or other factors used to

   limit coverage for medical/surgical treatment in the same classification.

31. The requirement of a minimum of twenty-five hours of “clinically benefitable services”

   from Cherry Gulch is also a quantitative limitation on benefits for mental health and

   substance use disorder benefits that violates MHPAEA because BCBSWY does not

   impose similar limits or requirements on coverage for intermediate level inpatient

   medical and surgical treatment.

32. The violations of MHPAEA by BCBSWY and the Plan give the Plaintiffs the right to

   obtain appropriate equitable remedies as provided under 29 U.S.C. §1132(a)(3) including,

   but not limited to:

   (a) A declaration that the actions of the Defendant violate MHPAEA;

   (b) An injunction ordering the Defendant to cease violating MHPAEA and requiring

       compliance with the statute;

   (c) An order requiring the reformation of the terms of the Plan and the medical necessity

       criteria utilized by the Defendant to interpret and apply the terms of the Plan to ensure

       compliance with MHPAEA;




                                             7
       Case 1:19-cv-00247-NDF Document 2 Filed 04/19/19 Page 8 of 9




     (d) An order requiring disgorgement of funds obtained by or retained by the Defendant as

        a result of their violations of MHPAEA;

     (e) An order requiring an accounting by the Defendant of the funds wrongly withheld

        from participants and beneficiaries of the Plan and BCBSWY insured plans as a result

        of the Defendant’s violations of MHPAEA;

     (f) An order based on the equitable remedy of surcharge requiring the Defendant to

        provide payment to the Plaintiffs as make-whole relief for their loss;

     (g) An order equitably estopping the Defendant from denying the Plaintiffs’ claims in

        violation of MHPAEA; and

     (h) An order providing restitution from the Defendant to the Plaintiffs for their loss

        arising out of the Defendant’s violation of MHPAEA.

33. In addition, Plaintiffs are entitled to an award of prejudgment interest pursuant to U.C.A.

     §15-1-1, and attorney fees and costs pursuant to 29 U.S.C. §1132(g)


     WHEREFORE, the Plaintiffs seek relief as follows:

1.       Judgment in the total amount that is owed for R.’s medically necessary treatment at

         Cherry Gulch under the terms of the Plan, plus pre and post-judgment interest to the

         date of payment;

2.       Appropriate equitable relief under 29 U.S.C. §1132(a)(3) as outlined in Plaintiffs’

         Second Cause of Action;

3.       Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

4.       For such further relief as the Court deems just and proper.




                                              8
          Case 1:19-cv-00247-NDF Document 2 Filed 04/19/19 Page 9 of 9




           DATED this 19th day of April 2019.


                                                    By    s/ Brian S. King
                                                         Brian S. King
                                                         Attorney for Plaintiffs




County of Plaintiffs’ Residence:
Boulder County, Colorado.




                                                9
